FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 10, 2022

                                   No. 04-20-00089-CV

                                 VERMILLION FC, LP,
                                     Appellant

                                             v.

                              1776 ENERGY PARTNERS,
                                      Appellee

                From the 293rd Judicial District Court, Zavala County, Texas
                            Trial Court No. 16-10-13812-ZCV
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
        Appellant Vermillion FC, LP filed a motion for correction of the judgment and
memorandum opinion nunc pro tunc to include an omitted party on December 3, 2021. Appellee
1776 Partners, LLC filed a response on December 13, 2021, and Appellant filed a reply on
December 29, 2021. Appellant’s motion is DENIED. See Cohen v. Midtown Mgmt. Dist., 490
S.W.3d 624 (Tex. App.—Houston [1st Dist.] 2016, no pet.); LaGoye v. Victoria Wood Condo.
Ass’n, 112 S.W.3d 777, 784 (Tex. App.—Houston [14th Dist.] 2003, no pet.).



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court